SULLIVAN, J.
Epitomized Opinion
This is an action for personal injuries brought by one Logar against the New York Central R. R. Company. In November, 1922, Logar, while at work at a roundhouse in Collinwood, Ohio, was given an order by one Thomas to remove ashes from the flue of an engine, and upon the refusal of Logar to comply with said order, the difficulty was reported to a foreman, who took Logar with him to the office to see another foreman there. An argument ei^Hl, and after leaving the office Logar was bac^ beaten up and seriously injured by a night watchman. Logar was taken to a hospital and was later imprisoned in the county jail at the instance of the night watchman. The record also disclosed some evidence that the railroad knew that the night watchman was an unfit employe in that he had been employed as a strike breaker in a recent strike. Moreover, the general foreman participated in the quarrel, and there was some evidence that he authorized the watchman to put Logar out. The jury returned a verdict for the plaintiff in the sum of $12,000, whereupon defendant prosecuted error. The railroad claimed that prejudicial error was committed in submitting to the jury the question of punitive damages and in support thereof relied upon the case of Railway Co. v. Prentice, 147 U. S. 101. In sustaining the judgment of the lower court, the Court of Appeals held:
1. By virtue of the position, authority and power of the general foreman in respect to the tortious and malicious act alleged, the corporation authorized in law the act complained of, and the essential legal elements to form a basis for punitive damages against a corporation clearly existed in this case. (Railway Co. v. Prentice, 147 U. S. 101, distinguished.)
2. A reviewing court should not reverse a judgment because the verdict is against the weight of the evidence unless it is so clearly unsupported by the weight of the evidence as to indicate some misapprehension, mistake or bias on the part of the jury, or a wilful disregard of duty, and as no such error appears, the judgment must be sustained.